Filed 11/21/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 204







State of North Dakota, and 

Christina C. Lindquist-Cornog, 		Plaintiffs



State of North Dakota,                                                                                    Appellee



v.



Scott G. Eli, 		Defendant and Appellant







No. 20130227







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



Lisa M. Benson, 4950 13th Avenue South, Suite 22, Fargo, N.D. 58103, for appellee; submitted on brief.



Scott Eli, self-represented, P.O. Box 1000, Sandstone, MN 55072, defendant and appellant; submitted on brief.

State v. Eli

No. 20130227



Per Curiam.

[¶1]	Scott Eli, an inmate at a federal correctional facility in Minnesota, directly appealed from a default judgment imputing a minimum wage to him and ordering him to pay $238 per month in child support to Christina Lindquist-Cornog for their minor child.  Eli argues that the default judgment resulted from his failure to file a response or to request a hearing and should be vacated based on mistake, inadvertence, excusable neglect, and his self-represented status; he also argues that his child support obligation should be waived and all accumulated child support arrearages should be absolved because he is an unemployed federal prisoner who does not make a minimum wage.  We conclude there are no irregularities on the face of the default judgment, and we affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
Burgard v. Burgard
, 2013 ND 27, ¶¶ 11, 17, 827 N.W.2d 1 (holding review of direct appeal from default judgment limited to  irregularities on face of judgment); N.D. Admin. Code § 75-02-

04.1-07(8) (authorizing imputation of income for incarcerated obligor).  
See also
 
A.M.S. ex rel. Farthing v. Stoppelworth
, 2005 ND 64, ¶¶ 1, 7, 694 N.W.2d 8 (imputing minimum wage as basis for child support calculation for unemployed incarcerated obligor).  

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner